Citation Nr: 0033790
Decision Date: 12/27/00	Archive Date: 02/02/01

Citation Nr: 0033790	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-02 139	)	DATE DEC 27, 2000
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, and from June 1980 to March 1982.

This appeal originally arose from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In September 1998, the Board denied the 
claim, and the veteran appealed.  In August 1999, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand, and vacated the Board's decision.  In July 
2000, the Board remanded this case pursuant to the joint 
motion.  The case has since been returned to the undersigned 
at the Board's request.


REMAND

In the August 1999 Joint Motion for Remand approved by in 
Court's Order dated later that month, VA was instructed to 
consider whether new and material evidence had been submitted 
since a September 1982 RO decision.  The Board, however, in 
its July 2000 remand incorrectly referred to the September 
1998 Board decision as the "last final decision."  That 
reference was clearly and unmistakably erroneous, and the 
Board regrets entering the error.

Accordingly, indented paragraph number one, on page 3, is 
hereby corrected to read as follows:

1.  The RO should consider the evidence 
submitted since the RO's September 1982 
decision.  If the decision remains 
adverse to the veteran he should be 
afforded a supplemental statement of the 
case.

The Board further notes that since the Board's July 2000 
remand there has been a significant change in the law.  In 
this regard, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should consider the evidence 
submitted since the RO's September 1982 
decision.  If the decision remains 
adverse to the veteran he should be 
afforded a supplemental statement of the 
case.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





Citation Nr: 0019881	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-02 139	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear hearing loss.


REPRESENTATION

Appellant represented by:  Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, and from June 1980 to March 1982.

This appeal originally arose from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In September 1998, the Board denied the 
claim, and the veteran appealed.  In August 1999, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand, and vacated the Board's decision.


REMAND

A review of the record reveals that in May 2000, the 
representative requested a travel board hearing to present 
evidence in the instant claim.  There is no evidence in the 
claims folder to indicate that this hearing has been 
scheduled or withdrawn by the veteran.  Therefore, a travel 
board hearing should be scheduled pursuant to 38 C.F.R. 
§ 20.700 (1999).  

In remanding this case for a travel board hearing it is noted 
that the representative has requested that a hearing be held 
using video technology.  Clarification with the 
representative reveals that the parties are requesting a 
video conference hearing with the Board Member serving from 
Washington, the veteran testifying from Chicago, and the 
representative serving his client from Los Angeles.  At 
present, however, because of technical, logistical and 
economic factors the Board is unable to provide this type of 
"bridge" video hearing involving two remote locations.  As 
38 U.S.C.A. § 7107 (West Supp. 2000) provides that the Board 
"may afford an appellant" (emphasis added) a video hearing 
when "facilities are available," the Board hereby finds 
that the facilities requested are not available, and that any 
motion for the type of video conference hearing requested by 
the representative is denied.  

Nevertheless, the appellant is entitled to a travel board 
hearing in either Chicago or Los Angeles where all parties 
would be physically present.  On remand the location of this 
hearing should be clarified.

Further development is also in order in view of the 
appellant's June and July 2000 submission of additional 
evidence without a waiver of initial consideration by the RO.  
38 C.F.R. § 20.1304 (1999).  Hence, further development is in 
order. 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should consider the evidence 
submitted since the Board's September 
1998 decision.  If the decision remains 
adverse to the veteran he should be 
afforded a supplemental statement of the 
case.

2.  If the claim remains denied, the RO 
should contact the appellant and his 
representative to determine the location 
where they desire to present argument and 
testimony before a traveling Board Member 
in person together.  Thereafter, the RO 
should take appropriate action to arrange 
such a travel board hearing.

If the benefit sought on appeal remains denied the claims 
folder should be returned to the Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
accord the veteran due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

